Citation Nr: 0016869	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from March 1943 to 
February 1946, from February 1951 to February 1962, from 
April 1962 to April 1965, and from November 1965 to January 
1969.  His discharge certificates show that he served in the 
Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO), which denied the appellant's 
application to reopen the claim for service connection for 
peripheral neuropathy secondary to Agent Orange exposure.  In 
an October 1999 decision, the Board found that new and 
material evidence had been submitted that was sufficient to 
reopen the claim for service connection and remanded the case 
for de novo review by VARO.  VARO, thereafter, found that the 
claim was well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), but that the preponderance of the evidence was 
against claim when considered on a presumptive and direct 
basis.  In view of VARO's adverse decision, and the presence 
of a perfected appeal, this case was returned to the Board 
for consideration.


FINDINGS OF FACT

1.  The appellant was exposed to Agent Orange, an herbicidal 
agent, during his military service in the Republic of Vietnam

2.  Service medical records are negative for neurological 
problems (except auditory defects).

3.  The medical record presents a clear diagnosis for 
peripheral neuropathy, but not for acute or subacute 
peripheral neuropathy; the medical evidence of record does 
not show that peripheral neuropathy became manifest to a 
degree of at least 10 percent within the appellant's initial 
post separation year.

4.  The onset of neurological problems occurred in 1971, some 
four years (1971) after the appellant's last service, and 
were diagnosed as transverse myelitis and Brown-Sequard 
syndrome.

5.  A former physician of the appellant's, F.W. Brown, M.D., 
informed the VA in March 1979 that he had diagnosed the 
appellant with alcoholism and that he was drinking heavily; 
Dr. Hobson noted in his January 1985 opinion that alcohol is 
a recognized cause of peripheral neuropathy.

6.  In the early 1980's, the appellant underwent cervical 
fusion for spondylitis with nerve impingement and 
neurological changes of the upper extremities, and he was 
diagnosed with herniated nucleus pulposus at L4-5 without x-
ray evidence of it; the appellant has not claimed his spinal 
skeletal defects as due to Agent Orange.

7.  A private neurological consultation in March 1982, as 
part of a work-up by the appellant's attending physician, 
R.A. Codario, M.D., reflects that the presence of mild 
peripheral neuropathy and an opinion that "[p]erhaps, the 
myelopathy was spondylitic from the start."

8.  Dr. Codario ignored his consultant's March 1982 opinion 
and diagnosed peripheral neuritis based on April 1982 nerve 
studies (EMG and NCS), attributing it to herbicide exposure 
as the likely explanation; Dr. Hobson noted in his January 
1985 opinion that the April 1982 nerve studies upon which Dr. 
Codario based his opinion were essentially normal.

9.  Dr. Hobson cited in his January 1985 opinion cited 
medical treatises on neuropathies and medical research 
studies on Agent Orange; he noted that peripheral neuritis or 
neuropathy is attributed to a number of causes including 
toxic substances, but that the onset was usually within a few 
days of exposure, that dioxin and phenoxy herbicides are not 
commonly considered to be neurotoxins with prolonged effects 
of clinical significance, and that laboratory examinations 
for damage to peripheral nerves are generally considered to 
be of questionable reliability.

10.  Dr. Hobson noted in his January 1985 opinion that there 
is no medical support for the postulated increased risk of 
neurological disorders when trauma and exposure to dioxin 
both occur.

11.  Dr. Hobson concluded in his January 1985 opinion that, 
"distressing as Mr. P's medical difficulties are, there is 
no basis for attributing them to exposure to Agent Orange."

12.  Dr. Codario relates numerous medical problems of the 
appellant to Agent Orange exposure in service without any 
explanation for his conclusion.

13.  A private medical statement dated March 1997 from N. 
Chorba, M.D., listed several disabilities that interfered 
with the appellant's quality of life, including 
polyneuropathy, and stated that some of these disabilities 
were felt to be secondary to Agent Orange exposure; Dr. 
Chorba did not identify whether polyneuropathy was among 
those disabilities felt to be secondary to Agent Orange 
exposure nor did she provide any basis for her opinion on 
those disabilities believed to be secondary to Agent Orange.

14.  A private medical statement dated December 1997 from K. 
Elzawahry, M.D., reflects that nerve studies were conducted 
that showed "sensorimotor neuropathy which probably fulfills 
the criteria for exposure to herbicides (Agent Orange); the 
statement does not reflect an opinion that peripheral 
neuropathy was caused by exposure to Agent Orange in service.

15.  A private medical statement dated July 1996 from W. 
Blevins, Jr., P.A., and R. Merrill, D.O., reflect that it was 
their opinion that the peripheral neuropathy may be due to 
Agent Orange exposure that the appellant sustained in 
service; no basis for that opinion was provided.

CONCLUSION OF LAW

Peripheral neuropathy is not shown to be secondary to Agent 
Orange exposure in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(e), 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's active service extended from February 1943 
until his longevity retirement in January 1969.  His active 
service included combat duty in the Republic of Vietnam and 
he received various medals and decorations for this service.

Service medical records, including service retirement 
examination dated August 1968, are negative for neurological 
deficits, including peripheral neuropathy.

A March 1970 VA examination revealed a normal musculoskeletal 
and nervous system  evaluation.  Post service VA and private 
medical records show treatment in September 1971 for acute 
pancreatitis and transverse myelitis and, in November 1971, 
for transverse myelitis.  These records include a history 
provided by the appellant of several falls in service, as 
well as, bladder trouble and burning on urination in service.

In 1973, VARO denied service connection for neurogenic 
bladder and myelitis claimed as residuals of trauma in 
service.  That decision was not appealed.

VA outpatient treatment records dated 1979 reflect complaints 
of low back pain and lower extremity weakness with no 
neurological impairment found.  Medical records from private 
physicians show that the appellant, in 1980, underwent 
anterior cervical fusion for cervical spondylosis.  He 
subsequently, developed severe right sciatica with associated 
bowel incontinence and weakness in the leg.  Myelographic 
studies were negative.  In 1982, the appellant was admitted 
to a private hospital for evaluation for evaluation of 
multiple complaints that included hand and feet numbness.  
The evaluation resulted in diagnoses that included peripheral 
neuropathy.  The appellant's attending physician, R. Codario, 
M.D., expressed an opinion that the diagnosed disorders were 
likely caused by herbicide exposure.  In later statements, 
Dr. Codario noted that the appellant also suffered from 
multiple other disorders.

VA special examinations in 1983 revealed a history compatible 
with neurogenic bladder and mild bilateral weakness, of 
unknown cause, with possible underlying mild spinal cored 
disorder, i.e., myelopathy.

In August 1984, an examination at the Ochsner Clinic was 
conducted for VA purposes.  There were multiple diagnoses, 
which included neurogenic bladder.  Peripheral neuropathy was 
not diagnosed.

In December 1984, the Board submitted this case to the Chief 
Medical Director of the VA for an advisory opinion as to 
whether Agent Orange played any role in the development of 
the appellant's lung and neurological disorders, or any other 
condition shown.

The response, from L. Hobson, M.D., Ph.D., the Deputy 
Director of the Agent Orange Projects Office, was received in 
January 1985.  It was (with initial substituted for the 
appellant's name) as follows:

1.  In response to your memorandum of 
December 17, 1984, Dr. Shepard has asked 
me to review the file of Mr. P.  I 
comment only on the possible role of 
Agent Orange and closely related matters 
in the development of his medical 
problems.

2.  In the last presentation by his 
representative, Mr. Keith Gustin, dated 
May 16, 1984, Mr. P. claims that he 
suffers from nervousness and neurological 
difficulties which cannot be 
disassociated from his exposure to Agent 
Orange and adds that "the spinous (sic) 
process that he incurred on active duty" 
can cause the difficulties as well.  The 
latter apparently refers to transverse 
myelitis that he has ascribed to physical 
injuries in the past.  The presentation 
postulates, as well, that the trauma 
sustained in service allowed exposure to 
dioxin to cause the Brown-Sequard 
syndrome and other claimed disorders.

3.  The presentation refers also to 
conditions listed by Dr. Ronald A. 
Codario.  This list includes peripheral 
neuropathy, neurogenic bladder (atonic), 
herbicide induced folliculitis [which he 
considered to be chloracne], 
hypoglycemia, prostatic enlargement, post 
traumatic stress, chronic persistent 
hepatitis and porphyrinuria (excessive).

4.  Mr. P. has been allowed service-
connection for chloracne with no 
compensation for it.  His skin condition 
has been at various times diagnosed as 
furunculosis, folliculitis, and acne 
facialis.  The veteran has also had a 
histological diagnosis of limited 
Wegener's granulomatosis made on a 
resected pulmonary nodule; no mention is 
made of any associated dermal lesions.

5.  The record submitted contains no 
detailed history of Mr. P.'s lifetime use 
of alcohol.  He has described his 
drinking as limited but Dr. F. W. Brown 
of Lansing, MI, informed the VA on March 
29, 1979 that he had diagnosed alcoholism 
and that the veteran was drinking 
heavily.

6.  As regards the neurological problems, 
the onset was in September, 1971, 
according to Dr. F. Q. Vroom, neurologist 
at the University of Florida, who saw Mr. 
P. in January, 1972.  The onset was 
therefore some four years after his last 
service in Vietnam which ended in 
February, 1967.  The trauma to which the 
veteran attributed his neurological 
difficulties occurred even earlier.  No 
neurological defects were found on 
examination and no symptoms related to 
the nervous system (except auditory 
defects that are not considered in this 
evaluation) were reported at the time of 
his last discharge in January 1969.

7.  Dr. Vroom diagnosed transverse 
myelitis with partial Brown-Sequard 
syndrome in agreement with the diagnosis 
of Dr. B. L. Bercaw of Clearwater, FL. in 
November, 1971, and of Dr. G. B. Pearson 
(VA consultant) in March, 1972.  
Associated with this was a distended 
bladder, thought to be neurogenic, 
hypesthesia below about T7, and some 
weakness of the legs with reflexes that 
were sometimes reduced or absent.  The 
symptoms and signs of the neurological 
defect have varied somewhat over the 
ensuing years but no x-ray evidence was 
found for a relevant spinal lesion. Note: 
In late 1980 a cervical fusion was 
performed for spondylitis with nerve 
impingement and neurological changes in 
the upper extremities.  In early 1981 he 
was diagnosed as having a herniated 
nucleus pulposus at L4-L5 without x-ray 
evidence of it.  Rectal incontinence was 
attributed to the herniated disc.  
Neither of the spinal skeletal defects 
has been claimed as due to Agent Orange.

8.  On March 31, 1982, Mr. P. was 
examined by a neurologist (name 
indecipherable, apparently Kuperman) as 
part of the work-up by Dr. Codario.  He  
stated, "His examination reveals 
stigmata of a peripheral neuropathy mild 
in nature and minimally enhance DTRs.  I 
could not elicit a clearly enhanced 
extensor plantar and there is no clear-
cut sensory level.  I must confess my 
bafflement at this most complex picture, 
including undoubted emotional involvement 
in dioxin issue.  Perhaps, the myelopathy 
was spondylitic from the start."  The 
latter means that anatomical changes in 
the spinal skeleton may have caused the 
neurological changes.

9.  Dr. Codario, despite this opinion as 
well as essentially normal EMG & NCS (of 
April 6, 1982), diagnosed peripheral 
neuritis, attributing it to herbicide 
exposure as the likely explanation.  
Note: The "EMG & NCS" refer to 
laboratory examinations used to detect 
defects of peripheral neuropathy.

10. Peripheral neuritis or neuropathy is 
attributed to a number of causes 
including toxic substances.  The onset is 
usually during exposure or within a few 
days thereafter and the condition 
progresses over several weeks. (See 
Griffin, J.W. in Rosenberg, R.N. The 
Clinical Neurosciences', Vol. 1 page 559 
ff. 1983.)  If the initial neurological 
condition was peripheral neuritis, rather 
than transverse myelitis, its onset 
followed exposure by four years or more.

11. The laboratory examinations for 
damage to peripheral nerves are generally 
considered to be of questionable 
reliability and when performed on people 
exposed to 2, 3, 7, 8 TCDD (dioxin) after 
the explosion in Seveso, Italy, did not 
yield solid evidence of peripheral 
neuropathy (See Hamberger, E. et al. Ann. 
Occup. Hyg. 22:327-367. 1979).  A later 
report interpreted the results as 
indicating a somewhat higher prevalence 
of peripheral neuropathy among persons 
who apparently were exposed most heavily 
to dioxin when examined during the years 
after the explosion. (Filippini, G. et 
al. Sand. J. Work Envir. Health 7:257-
262. 1981).  The Air Force Ranch Hand 
Study detected no increase in 
neurological problems among airmen 
exposed to Agent Orange (Lathrop., G.D. 
et al. An Epidemiological Investigation 
of Health Effects in Air Force Personnel 
Following Exposure to Herbicides, 
Baseline Morbidity Study Results, USAF 
School of Aerospace Medicine. 1984). As 
noted in this reference the VA Agent 
Orange Registry found that 12% of 
veterans examined "has complaints 
compatible with symptoms of peripheral 
neuropathy."  These generally are 
reports of simple numbness and tingling 
and it should be noted that the veterans 
reporting sought examination because they 
feared that they might have ill effects 
from the herbicide; the cited percentage 
is not that of the entire Vietnam veteran 
population.

12.  Dioxin and the phenoxy herbicides 
are not commonly considered to be 
neurotoxins with prolonged effects of 
clinical significance.  Alcohol is a 
recognized cause of peripheral neuropathy 
(See Griffin above).  No support was 
discovered for the postulated increased 
risk of neurological disorders when 
trauma and exposure to dioxin both occur.

13.  Similarly, no report indicated that 
transverse myelitis and/or Brown-Sequard 
syndrome occurs as the result of exposure 
to Agent Orange or the chemicals found in 
it, including dioxin. The latter 
compound, unquestionably the most toxic 
material in the herbicide, produces toxic 
manifestations that differ from species 
to species and its lethal effect varies 
by 1000 to 5000 fold among closely 
related species.  There is no evidence 
that humans are highly susceptible and 
there are indications that we are less 
susceptible than other species.  In 
Seveso, lower animals died in large 
numbers but no humans living in the same 
area succumbed (Reggiani, G. Arch. 
Toxicol. 4:161-188. 1978) and all 
persons recovered, except for two 
children's skin lesions, within a year or 
two after the explosion. (Reggiani, G., 
J. Toxicol. Environ. Health. 6:27-43. 
1980.).  The unusual interspecies 
variation makes it unwise to accept the 
occurrence of a toxic effect in 
laboratory animals, such as 
neurotoxicity, after relatively large 
doses of dioxin as evidence that the same 
response occurs to small doses in humans.

14.  Dr. Codario considers that Mr. P's 
bladder problem is due to Agent Orange 
exposure but such a condition has not 
been attributed to the herbicide.  
Neither the Ranch Hand study (bc. cit.) 
nor the less definitive review of the VA 
Agent Orange registry supports the claim.  
Dr. Codario diagnoses the defect as 
neurogenic bladder although his 
consultants (Drs. Malloy and Carpinielbo) 
say no more than that the findings "go 
along with either a motor type bladder or 
an over-distended bladder secondary to 
benign prostatic hypertrophy." There is 
no evidence that Dr. Codario performed 
the simple rectal examination that is the 
initial step in diagnosing benign 
prostatic hypertrophy nor the more 
complex cystoscopic examination necessary 
to detect a second form of the disorder.

15.  A VA examination a few months after 
Dr. Codario's revealed a history of 
urinary problems that the veteran dates 
back to the 1960 s, including cystoscopy 
at some time in the past when obstruction 
was observed.  The VA urologist (Dr. 
Cornell) believed that chronic bladder 
outlet obstruction was more likely but 
could not exclude a neuropathic bladder.

16.  Dr. Codario's dermatology consultant 
(Dr. Picuta) diagnosed "folliculitis".  
Dr. Codario recorded the diagnosis 
"folliculitis of chronic nature", in 
his hospital summary, and added chloracne 
which appears clinically as a 
folliculitis. He included "herbicide 
induced folliculitis" in a subsequent 
list and noted "Folliculitis 
(chloracne)" in the diagnostic list 
supplied to the VA following his work-up.  
Mr. P. reported at one time that 
chloracne was diagnosed during his 
military service.  No note was found to 
substantiate this.

17.  Mr. P. has had numerous 
dermatological problems in the past and 
has been granted service connection for 
chloracne.  In consequence, he was 
examined at the Ochsner Clinic, at the 
VA's request, during August, 1984.  A 
skin biopsy showed suppurative 
folliculitis.  There was seborrheic 
dermatitis clinically and the 
dermatologist could not "distinguish 
between acne vulgaris and chloracne on 
purely clinical grounds but the 
distribution of the lesions favors 
chloracne."  The balance of the 
diagnoses were "history of neurogenic 
bladder and recurrent urinary tract 
infection; history of localized, 
pulmonary Wegener's granulomatosis; 
chronic tension state; osteoarthritis and 
fibrositis; reflux esophagitis; irritable 
colon; perennial rhinitis; chronic 
bronchitis due to cigarette smoking; 
essential hypertension, uncomplicated."  
The elevated total serum bilirubin is 
probably due to the fact that he fasted 
for 25 hours before the blood was drawn, 
and I doubt that the other minor 
abnormalities of blood chemistries are of 
much significance.

18.  Another of Dr. Codario's diagnoses, 
hypoglycemia, was based on "a history of 
reactive hypoglycemia" and a blood sugar 
of 57 on the first hospital day when he 
is described as having "an episode of 
profound weakness and obtundation."  No 
laboratory findings have been submitted 
to characterize this further.  A 
subsequent normal blood glucose of 96 was 
found by the VA and the Ochsner Clinic 
reported a fasting glucose of 107.  In 
any event, there is nothing known about 
Agent Orange or dioxin to suggest that 
they cause hypoglycemia persisting or 
occurring initially as long as 16 years 
after exposure.

19.  Although Dr. Codario diagnosed 
prostatic enlargement, there is no record 
of a rectal or cystoscopic examination to 
substantiate it.  A VA urologist (Dr. 
Cornell) a year later found a prostate of 
normal or small size (10 to 15 grams) 
that was not tender and felt benign.  The 
examination at the Ochsner Clinic 
revealed slight prostatic enlargement.  
There is no indication in the Ranch Hand 
Study (loc.cit.) that airmen exposed to 
Agent Orange have a higher incidence of 
prostatic disease then unexposed airmen.

20.  Post traumatic stress, included in 
Dr. Codario's Agent Orange related 
diagnoses, has no established nor 
suspected relation to exposure to the 
herbicides.  If there is a relationship, 
it would not be direct since there is no 
evidence that the herbicides or their use 
caused significant stress in Vietnam.

21.  Dr. Codario's diagnosis of chronic 
persistent hepatitis apparently rests on 
finding a SGOT of 40, generally 
considered to be at the upper limits of 
normal. Other relevant findings, 
including plasma electrophoresis were 
normal.  Few informed physicians, 
apparently including Dr. Codario 's own 
consultant (Dr. Zitomer), would accept 
the diagnosis on the evidence presented 
and the Ochsner Clinic report did not 
substantiate the finding of hepatitis.

22.  Dr. Codario included a diagnosis of 
porphyrinuria, characterized as 
excessive.  There is no history, physical 
finding, or laboratory result to suggest 
this.  Although he says that he submitted 
material to a laboratory for special 
assays, no result is presented.  At the 
Ochsner Clinic all porphyrins were normal 
in feces as well as urine.  Porphyria 
cutanea tarda, in which a specific 
disturbance of porphyrins is found, has 
been reported to occur in two industrial 
settings as a result of dioxin exposure.  
In both situations, the industrial 
processes involved hexachlorobenzene, a 
compound known to produce porphyria 
cutanea tarda.  It is, therefore, 
doubtful that dioxin causes the condition 
in humans.

23.  Dr. Codario also has diagnosed 
obstructive lung disease and includes it 
among the abnormalities for which 
herbicide exposure is a likely 
explanation.  While the condition is well 
documented in the material submitted, 
there is no evidence at all that any such 
disorder, especially one persisting for 
16 years, is causally linked to herbicide 
exposure.  The patient also reported that 
he was a heavy smoker for many years.  
This provides the likely cause of the 
lung disorder.

24.  Subsequent to Dr. Codario's work-up, 
a lesion in the lung was found and 
resected.  It was diagnosed as limited 
Wegener's granulomatosis.  Service 
connection has not been sought for this 
condition and no evidence has been found 
in the literature that it is caused by 
either dioxin or Agent Orange, despite 
reference to a single earlier case in a 
serviceman who reported exposure to the 
herbicide.

25.  It is concluded that, distressing as 
Mr. P.'s medical difficulties are, there 
is no basis for attributing them to 
exposure to Agent Orange.  If he has had 
chloracne in the past, an expert 
dermatologist has been unable to 
substantiate the diagnosis unequivocally 
at present.  It does not recur 
spontaneously and any future occurrence 
would be attributable to a new exposure 
to some chloracnegenic chemical.

26.  I attach a copy of the letter from 
Dr. A. S. Hild of the Ochsner Clinic, 
dated August 30, 1984. I understand that 
a copy is in the VA medical record of Mr. 
P."

In December 1985, a VA examination was conducted.  There were 
no neurological complaints or findings.  The appellant's 
narrative history did not include peripheral neuropathy.  
Similarly, on VA examinations in September and December 1987, 
the appellant's narrative history did not include peripheral 
neuropathy.  No abnormal neurological finding were reported, 
but history of transverse myelitis in 1971 was noted on the 
December 1987 examination.  In September 1988, a VA 
examination was conducted.  The appellant reported various 
ear and hearing complaints that included loss of equilibrium.  
There were no complaints of numbness or tingling of the 
extremities.  In October 1990, a VA examination was 
conducted.  The appellant reported various skin complaints at 
this time.  There were no neurological complaints or 
findings.

A private medical report dated June 1991 reflects, as an 
aside, that the appellant had a history of Agent Orange 
exposure and that he was treated for neurogenic bladder by 
the VA.

In April 1993, the appellant requested reopening of his claim 
for service connection for peripheral neuropathy as secondary 
to Agent Orange exposure.  In support of his claim, the 
appellant submitted a handwritten statement dated February 
1983 from Dr. Codario showing that the appellant had various 
disorders, which included severe peripheral neuropathy and 
severe osteoarthritis of the cervical and lumbar spines.  
Also submitted was a copy of a 1982 hospital report showing a 
diagnosis for peripheral neuropathy and a handwritten list of 
disorders from Dr. Codario dated April 1982 that included 
peripheral neuropathy.

In February 1995, a private electromyography lab report was 
prepared showing findings reportedly "indicative of a 
diffuse denervation process affecting the legs-probably 
polyneuropathy.  Acute denervation changes suggest a right S1 
radiculopathy is superimposed."

A private medical statement dated July 1996 from W. Blevins, 
P.A., and T. Merrill, D.O, reflects that the appellant 
reported a history of exposure to Agent Orange exposure and 
that he had multiple medical disorders, which included 
peripheral neuropathy.  The statement further reflects that 
it was the physicians' opinion that "his neuropathy, as well 
as other conditions may be due to Agent Orange."

Statements from service friends of the appellant dated 1996 
and 1997 reflect their knowledge that the appellant was 
exposed to Agent Orange in service.

A private medical statement dated March 1997 from N. Chorba, 
M.D., the appellant's primary care physician, reflects that 
the appellant has multiple medical disorders that include 
neurogenic bladder, lumbar disc disease, and polyneuropathy.  
She stated that he also has depression and fatigue.  Some of 
this was felt secondary to agent orange [sic]."

Private medical records dated December 1997 from the Brain 
and Spine Center, P.A., of K. Elzawahry, M.D., reflect that 
NCV and EMG tests were performed.  Dr. Elzawahry expressed 
his opinion in both a treatment entry and statement that the 
test findings showed "sensorimotor neuropathy which probably 
fulfills the criteria for exposure to herbicides (Agent 
Orange)."   The physician further stated the appellant "has 
no other metabolic disorder to account for his neuropathy."  
Other treatment entries reflect complaints of burning 
sensation and tingling in the arms and legs and an impression 
for "symptoms most consistent with neuropathy."

ANALYSIS

The appellant seeks service connection for peripheral 
neuropathy as secondary to Agent Orange exposure during his 
Vietnam service.  As evidence has been submitted showing a 
diagnosis for peripheral neuropathy and a possible 
relationship between the appellant's service exposure to 
Agent Orange and this diagnosis, the Board finds that the 
claim is well grounded as an initial matter.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999) and Murphy v Derwinski, 1 
Vet.App. 78 (1990).  Furthermore, the undersigned believes 
that this case has been adequately developed for appellate 
purposes by VARO and that a disposition on the merits is in 
order.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

Service connection is presumed if a veteran manifests a 
chronic disease, such as organic diseases of the nervous 
system, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, acute or subacute peripheral neuropathy shall 
be presumptively service-connected if it becomes manifest to 
a degree of at least 10 percent or more within a year after 
the last date on which the veteran was exposed to an 
herbicide agent during active military service.  38 C.F.R. § 
3.307(a)(6) (1999).  There is no Agent Orange presumption for 
chronic peripheral nervous system disorders.  See Fed.Reg., 
Nov. 2, 1999, vol. 64, no. 211, at 59238-39 (Chronic 
peripheral nervous system disorders can be induced by many 
common medical and environmental disorders unrelated to 
herbicide exposure, such as, alcoholism, diabetes, and 
exposure to other toxic chemicals...credible evidence against 
an association between chronic nervous system disorders and 
herbicide exposure outweighs the credible evidence for such 
an association).

The appellant was clearly exposed to Agent Orange, an 
herbicidal agent, during Vietnam, and the record presents a 
clear diagnosis for peripheral neuropathy.  However, the 
medical evidence of record does not show that peripheral 
neuropathy became manifest to a degree of at least 10 percent 
within the appellant's initial post separation year.  Also, 
the medical evidence of record is entirely silent for a 
diagnosis of acute or subacute peripheral neuropathy.  
Therefore, presumptive service connection for peripheral 
neuropathy under the provisions of 38 C.F.R. § 3.307(a)(6) 
and § 3.309 is not warranted.

Regarding the question of whether or not, on a direct basis, 
the appellant has peripheral neuropathy due to Agent Orange 
exposure in service, the Board has undertaken a careful and 
thoughtful weighing of the relevant evidence of record.

Our review of the evidence of record shows that the appellant 
was exposed to Agent Orange, an herbicidal agent, during his 
military service in the Republic of Vietnam.  However, 
service medical records are negative for neurological 
problems (except auditory defects), and no neurological 
defects are shown in the year immediately following service 
retirement.  While neurological problems apparently had their 
onset in 1971, some four years after the appellant's last 
service in Vietnam, these problems were diagnosed as 
transverse myelitis and Brown-Sequard syndrome. We note that 
myelitis is defined as an inflammation of the spinal cord.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 27th ed., at 1086.  
Brown-Sequard syndrome is defined as a syndrome due to damage 
of one half of the spinal cord, resulting in ipsilateral 
paralysis and loss of discriminatory joint sensation, 
contralateral loss of pain and temperature sensation.  Id, at 
1631.  The record reflects that, in the early 1980's, the 
appellant underwent cervical fusion for spondylitis with 
nerve impingement and neurological changes of the upper 
extremities, and that he was diagnosed with herniated nucleus 
pulposus at L4-5 without x-ray evidence of it.  Dr. Codario, 
the appellant's attending physician during his 1982 hospital 
admission, diagnosed peripheral neuropathy and opined that 
this disorder (along with other diagnosed disorders) were 
likely caused by herbicide exposure during the appellant's 
service.  However, a private neurological consultation in 
March 1982, as part of a work-up by Dr. Codario, which showed 
a diagnosis for mild peripheral neuropathy, suggested that 
"[p]erhaps, the myelopathy was spondylitic from the start."  
Dr. Hobson noted in is January 1985 opinion that this 
statement suggested that anatomical changes in the 
appellant's spinal skeleton may have caused the neurological 
changes.  Without explanation, Dr. Codario ignored his 
consultant's March 1982 opinion and diagnosed peripheral 
neuritis based on April 1982 nerve studies (EMG and NCS), 
attributing it to herbicide exposure as the likely 
explanation.

In January 1995, with consideration of  Dr. Codario's 
opinion, relevant medical research, and other evidence, 
medical and non-medical, in the claims folder, Dr. Hobson 
prepared a medical opinion on whether Agent Orange exposure 
played any role in the development of the appellants' 
neurological disorders, as well as, any other conditions 
shown.  Dr. Hobson concluded that there was no basis for 
attributing any of the appellant's medical difficulties, 
including his neurological problems, to exposure to Agent 
Orange.  He noted that the April 1982 nerve studies upon 
which Dr. Codario based his opinion were essentially normal 
and that Dr. Codario ignored his neurological consultant's 
opinion concerning the etiology of the neurological symptoms, 
which essentially suggested that anatomical changes in the 
appellant's spinal skeleton may have caused the neurological 
changes.  Furthermore, referencing medical treatises on 
neuropathies and medical research studies on Agent Orange, 
Dr. Hobson noted that peripheral neuritis or neuropathy may 
be attributed to a number of causes, including toxic 
substances, but that the onset was usually within a few days 
of exposure, that dioxin and phenoxy herbicides are not 
commonly considered to be neurotoxins with prolonged effects 
of clinical significance, and that laboratory examinations 
for damage to peripheral nerves are generally considered to 
be of questionable reliability.  Lastly, Dr. Hobson noted 
that there is no medical support for the postulated increased 
risk of neurological disorders when trauma and exposure to 
dioxin both occur.  The Board finds that Dr. Hobson has 
presented substantial medical reasons and bases for his 
opinion.  Therefore, his opinion that there is no basis for 
attributing peripheral neuropathy to Agent Orange exposure is 
highly probative in weighing the evidence of record.

Additionally, we observe that a former physician of the 
appellant's, F.W. Brown, M.D., informed the VA in March 1979 
that he had diagnosed the appellant with alcoholism and that 
he was drinking heavily.  Dr. Hobson noted in his January 
1985 opinion that alcohol is a recognized cause of peripheral 
neuropathy.

Although the appellant recently submitted several additional 
medical statements in support of his claim for service 
connection, the Board finds that these statements are either 
too vague or speculative in nature, or that they lack reasons 
and bases for the opinions expressed.  See Rollings v. Brown, 
8 Vet.App. 8 (1995) (the Board is not required to accept 
medical authority supporting a claim provided that its 
reasons for rejecting such evidence are not based on its own 
unsubstantiated medical conclusions); see also Bloom v. West, 
12 Vet. App. 185 (1999) (when weighing certain medical 
opinions, inquiry must be made into the nature of the 
expressed opinion, the clinical data used to formulate the 
opinion, its rationale, or any other factors that would give 
it substance).  Consequently, they provide an insufficient 
basis upon which to grant the claim for service connection.  
Specifically, a private medical statement dated March 1997 
from Dr. Chorba listed several disabilities that interfered 
with the appellant's quality of life, including 
polyneuropathy, and stated that some of these disabilities 
were felt to be secondary to Agent Orange exposure; however, 
Dr. Chorba did not identify whether polyneuropathy was among 
those disabilities felt to be secondary to Agent Orange 
exposure nor did she provide any basis for her opinion on 
those disabilities she believed to be secondary to Agent 
Orange.  A private medical statement dated December 1997 from 
Dr. Elzawahry reflects that nerve studies were conducted that 
showed "sensorimotor neuropathy which probably fulfills the 
criteria for exposure to herbicides (Agent Orange)"; 
however, this statement does not reflect an opinion that 
peripheral neuropathy was caused by exposure to Agent Orange 
in service.  A private medical statement dated July 1996 from 
P.A. Blevins and Dr. Merrill reflects that it was their 
opinion that peripheral neuropathy may be due to Agent Orange 
exposure that the appellant sustained in service; however, no 
basis for that opinion was provided and it was speculative in 
nature.  Accordingly, having considered the nature of the 
opinions expressed, the absence of objective medical data or 
research formulating the opinions, and the lack of any 
rationale in support of the medical conclusions or 
speculations, the Board finds that it can not afford these 
opinions any significant probative value in the weighing of 
the evidence of record.

In weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for peripheral neuropathy due to Agent 
Orange exposure.  The most definitive and well supported 
medical opinion of record shows that there is no basis for 
attributing the appellant's peripheral neuropathy to Agent 
Orange exposure.  Competent rebuttal evidence has not been 
presented and we note that those medical opinions supporting 
the appellant's claim lack medical substance as indicated in 
the above discussion.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).



ORDER

Service connection for peripheral neuropathy secondary to 
Agent Orange exposure is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

